08/08/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs June 8, 2022

            DESHAWN MCCLENTON v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                   Nos. 98-02226, 98-02227 Lee V. Coffee, Judge
                     ___________________________________

                           No. W2021-01054-CCA-R3-HC
                       ___________________________________


The Petitioner, DeShawn McClenton, appeals the summary dismissal of his petition for
writ of habeas corpus. After review, we affirm the judgment of the habeas corpus court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

DeShawn McClenton, Clifton, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Richard D. Douglas, Senior
Assistant Attorney General; and Amy P. Weirich, District Attorney General, for the
appellee, State of Tennessee.


                                       OPINION

                    FACTUAL AND PROCEDURAL HISTORY

       A Shelby County jury convicted the Petitioner of especially aggravated
kidnapping and aggravated robbery for his role in a 1997 robbery of a Mrs. Winner’s
restaurant, during which he forced the restaurant’s employee into a van at gunpoint,
drove her to the restaurant, made her open the restaurant’s safe, and stole money stored
inside the safe. State v. DeShawn McClenton, No. W1999-00879-CCA-R3-CD, 2000
WL 987283, at *1-2 (Tenn. Crim. App. July 11, 2000). The Petitioner was classified as a
career offender based on felony convictions from 1992, and he received consecutive
sentences of sixty years for especially aggravated kidnapping and thirty years for
aggravated robbery. Id. This court affirmed the Petitioner’s convictions on direct appeal.
Id. at *7. According to the habeas corpus court’s order denying the present petition, the
Petitioner unsuccessfully sought several avenues of post-judgment relief, including post-
conviction relief, a writ of error coram nobis, two motions to correct an illegal sentence,
and two motions to reopen post-conviction proceedings, only some of which were
appealed to this court. See DeShawn McClenton v. State, No. W2002-02745-CCA-R3-
PC, 2003 WL 21878537, at *3 (Tenn. Crim. App. Aug. 6, 2003) (affirming the denial of
the Petitioner’s petition for post-conviction relief); DeShawn McClenton v. State, No.
W2013-02050-CCA-R3-PC (Tenn. Crim. App. July 24, 2014) (order dismissing the
Petitioner’s appeal of the denial of his motion to reopen post-conviction proceedings).

        In December 2019, the Petitioner filed a pro se petition for habeas corpus relief,
claiming that his sentences in the underlying case were illegal because the 1992
convictions supporting his classification as a career offender were void. DeShawn
McClenton v. Grady Perry, Warden, No. W2020-00336-CCA-R3-HC, 2021 WL
1174734, at *2 (Tenn. Crim. App. Mar. 29, 2021), no perm. app. filed. The habeas
corpus court dismissed the petition on the grounds that the issue had been previously
determined in his second motion to correct an illegal sentence and his convictions
underlying the present case were facially valid. Id. at *2. On appeal, a panel of this court
dismissed the Petitioner’s appeal because he failed to timely file a notice of appeal and
the interests of justice did not require waiver of the timely filing of the notice of appeal.
Id. at *3. This court also noted that Tennessee Code Annotated section 29-1-105 required
the Petitioner to file the petition in the court most convenient to him in point of distance,
which was Wayne County, where he was confined. Id. However, the Petitioner filed the
petition in Shelby County despite acknowledging Wayne County was the proper
jurisdiction, and he did not provide a satisfactory reason for doing so pursuant to
Tennessee Code Annotated section 29-21-105. Id.

       On February 5, 2021, the Petitioner filed the present petition for writ of habeas
corpus. As relevant to the issues raised on appeal, he asserted that the State withheld
evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963); that he is actually
innocent of the underlying convictions; that the evidence was insufficient to support his
convictions; that he was prosecuted and sentenced on the basis of his race; and that he
received ineffective assistance of counsel. He also claimed that his sentences were illegal
because the trial court failed to apply mitigating factors, failed to consider statistical
information and the purposes and principles of sentencing, misapplied enhancement
factors, and failed to consider mitigating evidence; because his sentence was enhanced by
the court’s finding of fact in violation of Blakely v. Washington, 542 U.S. 296 (2004);
and because his 1992 convictions supporting his career offender classification were void.
The Petitioner was housed in Clifton, Tennessee, located in Wayne County, but he filed
his petition in Shelby County, Tennessee, alleging in his petition that the Shelby County

                                            -2-
Criminal Court had jurisdiction to adjudicate his petition and that it possessed relevant
sentencing records.

        The habeas corpus court concluded that the Petitioner’s petition was procedurally
defective because he failed to file his habeas petition in the court most convenient in
point of distance to him. In addition to finding that the petition was procedurally
defective, the court concluded that some of the claims were previously determined or did
not state a cognizable claim for relief. The court concluded that his claim challenging his
sentences was previously determined in an order denying his second motion to correct an
illegal sentence. The court determined that, in any event, the claim challenging his
sentences did not state a cognizable claim for habeas corpus relief. The court also
determined that the Petitioner’s Brady claim regarding withheld evidence did not state a
cognizable claim for relief. The court summarily dismissed the petition, and the
Petitioner appeals.1

                                             ANALYSIS

        The Petitioner maintains on appeal that the State withheld evidence in violation of
Brady v. Maryland, 373 U.S. 83 (1963); that he is actually innocent of the underlying
convictions; that the evidence was insufficient to support his convictions; that he was
prosecuted and sentenced on the basis of his race; and that he received ineffective
assistance of counsel. He also claims that his sentences were illegal because the trial
court failed to apply mitigating factors, failed to consider statistical information and the
purposes and principles of sentencing, misapplied enhancement factors, and failed to
consider mitigating evidence; because his sentence was enhanced by the court’s finding
of fact in violation of Blakely v. Washington, 542 U.S. 296 (2004); and because his 1992
convictions supporting his career offender classification were void. The State responds
that the Petitioner is not entitled to relief because he failed to file the petition in the court
most convenient in point of distance to him and that he fails to state a cognizable claim
for relief. We disagree with the State that the Petitioner filed his petition in the wrong
court, but we agree with the State that the Petitioner fails to state a cognizable claim for
relief.

       Article I, section 15 of the Tennessee Constitution guarantees the right for
prisoners to seek habeas corpus relief. However, the “grounds upon which habeas corpus

        1
           We note that the Petitioner attached to his appellate brief over one hundred pages of documents.
To the extent any of these documents are not included in the appellate record, we decline to consider
them. See Ricky Flamingo Brown, Sr., v. State, No. M2002-02427-CCA-R3-PC, 2003 WL 21362197, at
*2 (Tenn. Crim. App. June 13, 2003) (supporting documentation attached to the petitioner’s appellate
brief that was not included in the appellate record could not be considered on appeal); see also Tenn. R.
App. P. 28(a).
                                                   -3-
relief may be granted are very narrow.” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999).
In Tennessee, habeas corpus relief is available “only when ‘it appears upon the face of
the judgment or the record of the proceedings upon which the judgment is rendered’ that
a convicting court was without jurisdiction or authority to sentence a defendant, or that a
defendant’s sentence of imprisonment or other restraint has expired.” Archer v. State,
851 S.W.2d 157, 164 (Tenn. 2013). Habeas corpus relief is available for void judgments
but not merely voidable judgments. Summers v. State, 212 S.W.3d 251, 255 (Tenn.
2007). (citing Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992)). A judgment is void when
“the judgment is facially invalid because the court lacked jurisdiction or authority to
render the judgment or because the defendant’s sentence has expired.” Taylor, 995
S.W.2d at 83 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998); Archer, 851
S.W.2d at 161-64). On the other hand, a voidable judgment is “facially valid and
requires proof beyond the record to establish its invalidity.” Summers, 212 S.W.3d at 256
(citing Dykes, 978 S.W.2d at 529). Accordingly, “[i]n all cases where a petitioner must
introduce proof beyond the record to establish the invalidity of his conviction, then that
conviction by definition is merely voidable, and a Tennessee court cannot issue the writ
of habeas corpus under such circumstances.” State v. Ritchie, 20 S.W.3d 624, 633 (Tenn.
2000). The petitioner seeking habeas corpus relief must prove by a preponderance of the
evidence that the judgment is void or that the confinement is illegal. Wyatt v. State, 24
S.W.3d 319, 322 (Tenn. 2000). The habeas corpus court may summarily dismiss a
petition if the petitioner clearly fails to state a cognizable claim for relief. Summers, 212
S.W.3d at 261; Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004). Whether habeas
corpus relief should be granted is a question of law reviewed on appeal de novo without a
presumption of correctness. Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007);
Summers, 212 S.W.3d at 255.

       The State asserts that the Petitioner improperly filed his petition in Shelby County
as the court of conviction instead of Wayne County as the court most convenient in point
of distance to him. The procedures governing habeas corpus petitions are codified in
Tennessee Code Annotated sections 29-21-101 through 29-21-130. The procedural
requirements “are mandatory and must be followed scrupulously.” Archer, 851 S.W.2d
at 165 (citing Bateman v. Smith, 194 S.W.2d 336, 337 (Tenn. 1946)). Section 29-21-105
provides that “[t]he application should be made to the court or judge most convenient in
point of distance to the applicant, unless a sufficient reason be given in the petition for
not applying to such court or judge.”

       The primary case governing this issue is Davis v. State, in which the petitioner
filed a habeas corpus petition in Davidson County, the court of conviction, rather than
Hardeman County, the court most convenient to him in point of distance, on the basis that
Davidson County sentenced him and retained the authority to correct an illegal sentence.
Davis v. State, 261 S.W.3d 16, 18 (Tenn. Crim. App. 2008). The habeas corpus court
                                            -4-
dismissed the petition on the ground that the petitioner failed to file in Hardeman County.
Id. On appeal, this court concluded that

       when a habeas corpus petitioner asserts that his sentence is illegal, the fact
       that the convicting court possesses relevant records and retains the authority
       to correct an illegal sentence at anytime is a sufficient reason under
       Tennessee Code Annotated section 29-21-105 for the petitioner to file in
       the convicting court rather than the court closest in point of distance.

Id. at 22 (emphasis added). We also noted that “convicting courts will retain the ability
to summarily dismiss petitions when the petition fails to state a cognizable claim for
relief.” Id.

        The rule in Davis was distinguished by an unpublished opinion in Vance
McCaslin, which is relied upon by the State. In Vance McCaslin v. State, the petitioner
filed his habeas petition in Giles County on the ground that he was sentenced there
instead of Hickman County, where he was incarcerated. No. M2009-00898-CCA-R3-
HC, 2010 WL 1633391, at *1 (Tenn. Crim. App. Apr. 7, 2010). The petitioner alleged
that his sentences were illegal because they were measured in years, months, and days
rather than years and months, that determinate sentences were incorrectly imposed rather
than indeterminate sentences, and that the trial court erred in imposing consecutive
sentencing. Id. The habeas corpus court dismissed the petition in part because it
determined the petitioner failed to file in the proper court. Id. On appeal, a panel of this
court affirmed because Giles County was not the court most convenient to the petitioner
in point of distance and the petitioner failed to state a sufficient reason for filing in Giles
County rather than Hickman County. Id. at *3. This court distinguished the petitioner’s
case from Davis on the basis that his sentencing claims were “based solely on
interpretation of the law and d[id] not require documents more accessible to the
sentencing court” and that he failed to “cite specific facts and circumstances” supporting
jurisdiction in the court of filing. Id. Further, this court reasoned that the rule established
in Davis does not extend to every case involving sentencing because that would
“undermine the jurisdictional and procedural requirements of” section 29-21-105. Id.
We note that this court recently recognized that a petitioner alleged a sufficient reason
justifying filing the petition in the trial court rather than the court most convenient to the
petitioner when the petitioner alleged that the trial court retained sentencing records and
alleged that the sentence was illegal based on grounds similar to those alleged by the
Petitioner in this case. See, e.g., Lacey Jones v. State, No. W2021-00355-CCA-R3-HC,
2022 WL 414156, at *1, *3 (Tenn. Crim. App. Feb. 11, 2022) (concluding that a
petitioner seeking habeas relief on the ground that the court improperly enhanced his
sentence using prior convictions that were void properly filed the petition in the court of
conviction based on his assertion that the court retained records relating to his sentence
                                             -5-
and retained authority to address his petition under section 29-21-105), no perm. app.
filed.

        Citing Vance McCaslin, the State posits that the outcome of our analysis under
section 29-21-105 should turn on whether the Petitioner’s sentence is “actually illegal.”
However, this court expressly stated in Davis that the petitioner’s assertion that his
sentence is illegal taken together with the fact that the convicting court possesses relevant
records and retains the authority to correct an illegal sentence at any time is a sufficient
reason under section 29-21-105. Davis, 261 S.W.3d at 22. Further, the opinion in Vance
McCaslin does not require a petitioner’s sentence to actually be illegal for a petitioner to
be able to file in the convicting court rather than the court most convenient in point of
distance. The crux of the State’s argument is that the Petitioner has not stated a
cognizable claim for relief. However, the Davis opinion averred this was a basis
independent from section 29-21-105 for the habeas corpus court to deny relief. Id.; see
T.C.A. § 29-21-109 (“If, from the showing of the petitioner, the plaintiff would not be
entitled to any relief, the writ may be refused, the reasons for such refusal being briefly
endorsed upon the petition, or appended thereto.”). In the present case, the Petitioner
asserted in his petition that the Shelby County Criminal Court had jurisdiction to
adjudicate his petition and that it possessed relevant sentencing records. The Petitioner
stated a sufficient reason under section 29-21-105. Therefore, we conclude that the
habeas corpus court erred by dismissing the petition on the ground that he failed to file in
the court most convenient in point of distance.

       Nevertheless, the habeas corpus court correctly determined that the Petitioner
failed to raise cognizable claims for habeas relief. Although the Petitioner first claims
that the State withheld material evidence and records in violation of Brady v. Maryland,
373 U.S. 83 (1963), an alleged Brady violation is not a cognizable claim for habeas
corpus relief. Asata D. Lowe v. James Fortner, Warden, No. E2011-0048-CCA-R3-HC,
2012 WL 1080274, at *3 (Tenn. Crim. App. Mar. 30, 2012). He claims that newly
discovered evidence proved his actual innocence, but evidence of actual innocence is not
a cognizable claim for habeas corpus relief. Steve Wallace v. State, No. M2010-00769-
CCA-R3-HC, 2010 WL 5141668, at *3 (Tenn. Crim. App. Dec. 15, 2010).

       The Petitioner claims that the evidence was insufficient to support his convictions,
however, this claim was previously determined on direct appeal. See DeShawn
McClenton, 2000 WL 987283, at *7. Additionally, “claims which challenge the
sufficiency of the evidence are not cognizable grounds for habeas corpus relief.” Arturo
Cardenas, Jr. v. State, No. M2019-00899-CCA-R3-HC, 2020 WL 5615110, at *3 (Tenn.
Crim. App. June 10, 2020), no perm. app. filed. He also claims that he was prosecuted
and sentenced on the basis of his race. “A claim of vindictive prosecution would render a
conviction voidable, not void, and is therefore not cognizable in a habeas corpus
                                            -6-
proceeding.” Thomas Ernest Young v. State, No. M2016-02333-CCA-R3-HC, 2018 WL
444202, at *4 (Tenn. Crim. App. Jan. 17, 2018) (concluding that the petitioner’s claim
that the State selectively prosecuted him and subjected him to racial discrimination, if
taken as true, rendered his convictions voidable rather than void). Relatedly, a claim of
violation of due process rights or equal protection rights is not a cognizable claim for
habeas corpus relief. John A. Woodruff, Sr. v. State, No. M2009-00187-CCA-R3-HC,
2009 WL 2877619, at *2 (Tenn. Crim. App. Sept. 9, 2009). The Petitioner’s claim that
he received the ineffective assistance of counsel is not cognizable for habeas corpus
relief. See Jose Luiz Dominquez v. State, No. M2016-00302-CCA-R3-HC, 2017 WL
652218, at *3 (Tenn. Crim. App. Feb. 17, 2017) (citing Michael Aaron Pounds v. Roland
Colson, Warden, No. M2012-02254-CCA-R3-HC, 2013 WL 6001951, at *4 (Tenn.
Crim. App. Nov. 12, 2013)).

       The Petitioner asserts numerous arguments in support of his claim that his
sentences were illegal. Only fatal errors, which include “sentences imposed pursuant to
an inapplicable statutory scheme, sentences designating release eligibility dates where
early release is statutorily prohibited, sentences that are ordered to be served concurrently
where statutorily required to be served consecutively, and sentences not authorized by
any statute for the offenses,” render a defendant’s sentence illegal. State v. Wooden, 478
S.W.3d 585, 594-95 (Tenn. 2015) (stating that the definition of “illegal sentence” in Rule
36.1 “is coextensive with, and not broader than, the definition of the term in the habeas
corpus context”) (citing Cantrell v. Easterling, 346 S.W.3d 445, 448-49 (Tenn. 2011);
Davis v. State, 313 S.W.3d 751, 759 (Tenn. 2011)). The Petitioner argues that his
sentences were excessive and that the trial court misapplied enhancement factors, failed
to apply mitigating factors, and improperly ordered his sentences to be served
consecutively instead of concurrently, but these arguments are not cognizable for habeas
corpus relief. See Cantrell, 346 S.W.3d at 451 (concluding that the length of a
defendant’s sentence, including the consideration of enhancement and mitigating factors,
whether the defendant is sentenced to probation or confinement, and whether the
sentences are ordered to be served consecutively or concurrently, is not a cognizable
claim for habeas corpus relief). His claim that the trial court failed to consider certain
mitigating evidence during sentencing is not a cognizable claim for relief. See Bobby Joe
Strader v. David Osborne, Warden, No. E2011-02510-CCA-MR3-HC, 2012 WL
3548510, at *3 (Tenn. Crim. App. Aug. 17, 2012). He argues that his sentence was
enhanced by the court’s findings of fact in violation of Blakely v. Washington, 542 U.S.
296 (2004). However, a Blakely violation renders a conviction merely voidable rather
than void, and the claim is not cognizable for purposes of habeas relief. Jackie F. Curry
v. Howard Carlton, Warden, No. E2011-00607-CCA-R3-HC, 2011 WL 4600621, at *5
(Tenn. Crim. App. Oct. 6, 2011) (citing Ulysses Richardson v. State, No. W2006-01856-
CCA-R3-PC, 2007 WL 1515162, at *3 (Tenn. Crim. App. May 24, 2007)).

                                            -7-
        The Petitioner also maintains that he was improperly classified as a career
offender because the predicate convictions from 1992 are void. However, he fails to
address the habeas corpus court’s determination that the claim was previously determined
in his second motion to correct an illegal sentence. See State v. Donaven Brown, No.
W2017-02532-CCA-R3-CD, 2018 WL 2966954, at *2 (Tenn. Crim. App. June 8, 2018)
(holding that the petitioner’s claim of an illegal sentence was previously litigated in the
petitioner’s habeas corpus petition and that the doctrine of collateral estoppel prevented
the court from revisiting the issue in his Rule 36.1 motion). Moreover, he does not allege
that the career offender classification was statutorily unavailable at the time he entered
his sentence. Instead, he contends that he should have been classified as a standard
offender because he had no valid predicate convictions on which the career offender
classification could have been based. Habeas corpus relief is not available for
irregularities in offender classifications. Edwards v. State, 269 S.W.3d 915, 924 (Tenn.
2008); see Lacey Jones, 2022 WL 414156, at *3. Accordingly, the Petitioner has not
shown an entitlement to relief on appeal.

                                     CONCLUSION

         Based upon the foregoing reasons, we affirm the judgment of the habeas corpus
court.



                                     ___________________________________________
                                     JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                           -8-